department of the treasury internal_revenue_service te_ge eo examination commerce ms dal dallas texas government entities division number release date date sep ification employer identification person to contact id number number number contact numbers voice fax last date for filing a petition with the tax_court uil certified mail - return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated may 19xx in which we determined that you were an organization described in sec_509 and sec_170 of the internal_revenue_code code we have modified your foundation status to that of a public charity described in sec_509 of the code effective for tax years beginning january 20xx your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form_6018 consent to proposed action - sec_7428 in which you agreed to the modification of your foundation classification to a organization this is a final_determination letter with regard to your federal tax-exempt status under sec_501 of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the 15th day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a a reasonable_cause for the delay however the maximum penalty charged cannot dollar_figure or percent of your gross_receipts for the year whichever is less return is filed late unless there is exceed in addition organizations with gross_receipts exceeding dollar_figure for any year will be charged a late however the maximum penalty penalty of dollar_figure a day when a return is filed charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the 91st day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely maria hooke director exempt_organizations examinations department of the treasury yi internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date taxpayer id number form tax periods ended person to contact employee id number telephone number fax address manager's contact information employee id number telephone number response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to modify your organization’s foundation status under internal_revenue_code irc sec_509 your exempt status under sec_501 is still in effect if you agree if you haven’t already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final letter modifying your foundation status if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter letter rev catalog number 34811r request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don’t hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final letter modifying your foundation status contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 publication publication letter rev catalog number 34811r form_886 a explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx facts in our letter dated may other than a private_foundation pursuant to sec_509 b a vi of the code 19xx we determined that you would be treated as and a review of the information recently obtained from you indicates that you operate an organization that normally receives more than more than percent of its support from contributions membership fees receipts from activities related to its exempt_function and gross further information indicates that of your total support a substantial amount or your exempt_function percent comes from gross_receipts from activities related to law sec_509 describes an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_170 receives a substantial part of its support from a governmental_unit or from the general_public a vi describes an organization which normally income_tax regulations sec_1 e states that an organization is publicly supported if support is received from grants from governmental units and direct or indirect_contributions from the general_public at least percent of its i states in part that income_tax regulations sec_1_170a-9 such amounts will not constitute support from a governmental_unit for such purposes if they constitute amounts received from the exercise or performance of the organization's exempt_function_income tax regulations sec_1_170a-9 that in order to meet the support_test contributions from individuals corporations or trusts are includible in public support only to the extent that they do not exceed percent of the organization's total support states in part sec_509 describes an organization which normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_509 of the code describes an organization that receives no more than one-third of its support from gross_investment_income and more than one-third of its support in each tax_year from any combination of the following membership fees from other than a disqualified_person and receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity that is not an unrelated_trade_or_business to the extent that gross_receipts from one individual do not exceed the greater of dollar_figure or organization's total support in that year gifts grants contributions or percent of the gross form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx taxpayer's position on may modify their non private_foundation_status from internal_revenue_code sec_509 the organizations principal officers verbally agreed to a vi to sec_509 and b 20xx conclusion based upon the information provided during the examination we have determined that your organization is not a private_foundation within the meaning of sec_509 the type described in sec_509 of the internal_revenue_code because you are an organization of of the code therefore we propose to reclassify your foundation status to that of an organization described in sec_509 20xx remains in effect grantors and contributors may rely on this determination until the internal_revenue_service publishes notice to the contrary your exemption under sec_501 of the internal_revenue_code of the code effective january form 886-a rev department of the treasury - internal_revenue_service page -2-
